Citation Nr: 0429837	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-24 635	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date, prior to March 29, 2002, 
for an award of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1945 to 
April 1947.  He died on March [redacted], 2000.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO awarded DIC to the appellant effective April 16, 2002.  
The appellant has appealed the effective date of the award.  
By a later rating decision in May 2003, the RO revised the 
effective date as March 29, 2002.  The appellant has 
continued her disagreement with the effective date assigned.  

In April 2004 the appellant and her daughter provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2000.  

2.  The appellant filed a claim for DIC in April 2000, 
including DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

3.  In April 2000 the RO denied the claim for DIC.  

4.  The June 7, 2000, RO letter notifying the appellant of 
the actions taken on her claim did not include notification 
of the denial of DIC pursuant to 38 U.S.C.A. § 1151.  


5.  In a communication received on March 29, 2002, the 
appellant requested DIC on the basis that the veteran's death 
had been the result of VA treatment.  

6.  In May 2003 an RO Decision Review Officer awarded DIC 
pursuant to 38 U.S.C.A. § 1151 effective from March 29, 2002.  


CONCLUSION OF LAW

The criteria for an effective date, for the award of DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
retroactive to March 1, 2000, have been met.  38 U.S.C.A. §§ 
1151, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the VA notification and duty to assist obligations 
owed to claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  




VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case the RO sent letters to the appellant in 
April 2002 and September 2003 for the purpose of satisfying 
VA notice obligations under the VCAA.  The Board finds that 
it is questionable whether the letters were sufficient to 
satisfy the Quartuccio requirements.  

However, the appeal herein is to be decided primarily on the 
basis of statutory interpretation, to which the VCAA does not 
apply.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) and cases cited 
therein; see also VAOPGCPREC 5-04.  

Moreover, since the decision herein is favorable to the 
appellant, there is no possibility of prejudice to her.  Any 
deficiency in compliance with the VCAA is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  


Criteria

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  


The effective date of a grant of entitlement to DIC based on 
death due to VA hospitalization or treatment will be the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year following the date of 
death; otherwise, the effective date shall be the date of 
receipt of claim. 38 C.F.R. § 3.400(i)(2) (2003).

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The decision of a duly constituted 
rating agency . . . will be final and binding . . . as to 
conclusions based on evidence on file at that time.  38 
C.F.R. § 3.104(a) (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 2002).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  A claim 
"means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).  


Factual Background

The veteran died on March [redacted], 2002, at the age of 72.  
According to the official certificate of death, the cause of 
death was renal failure due to end-stage liver disease due to 
hepatitis, cirrhosis and coronary artery disease.  No autopsy 
was performed.  

At the time of the veteran's death, service connection was in 
effect for major depression, evaluated as 100 percent 
disabling since July 1998.  By a decision dated in February 
1999, the Board denied compensation for hepatitis C and liver 
damage pursuant to the provisions of 38 U.S.C.A. § 1151.  

The appellant filed a claim for DIC in April 2000.  She 
claimed that the veteran's death was due to neglect during VA 
care.  

By an April 2000 rating decision, the RO denied service 
connection for the cause of the veteran's death, entitlement 
to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, and 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151.  




The RO notified the appellant by a letter dated June 7, 2000, 
in pertinent part, that "[t]he evidence does not establish 
that the veteran's death was due to a service-connected 
disability."  An attachment to the letter notified the 
appellant of her procedural and appellate rights.  

In a letter received on March 29, 2002, the appellant 
requested that her claim be reopened, arguing that the 
veteran's death had been due to hepatitis C.  

In support of her claim, the appellant submitted a medical 
text obtained through the internet and an April 2002 
statement from a private physician, Dr. JWF (initials), who 
expressed the opinion that the veteran's death had been a 
direct result of being exposed to hepatitis C as a result of 
injections and blood transfusions received during VA 
treatment.  

In June 2002 the RO again denied service connection for the 
cause of the veteran's death, DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, and DIC pursuant to the provisions of 
38 U.S.C.A. § 1151.  

On receipt of a notice of disagreement from the appellant, a 
Decision Review Officer conducted a further review of the 
claim in May 2003 and awarded DIC pursuant to the provisions 
of 38 U.S.C.A. § 1151.  


Analysis

The appellant argues that the DIC award should have been made 
effective from March [redacted], 2000, the date of the veteran's 
death.  




In written communications and in her hearing testimony she 
maintained essentially that medical records that were in the 
file during the veteran's lifetime established that he 
contracted hepatitis as a result of VA medical treatment.  

The Board finds, however, that no medical issues need be 
resolved in this case since the appeal must be decided on 
procedural grounds, and since the record provides a basis for 
payment of DIC from the month of the veteran's death.  

The unarticulated premise of the RO's selection of April 29, 
2002, as the effective date of the award is that no benefits 
are payable based on the appellant's original April 2000 
claim because she did not appeal the April 2000 denial of 
DIC, that the April 2000 denial therefore was final, and that 
the ultimate award of benefits reflected receipt of new and 
material evidence showing entitlement, specifically, the 
report of the private physician.  

Where compensation is awarded based on receipt of new and 
material evidence, the effective date of the award is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q).  

The Board believes, however, that the notification letter 
mailed to the appellant on June 7, 2000, was inadequate to 
put her on notice of the action on her claim for DIC pursuant 
to the provisions of either 38 U.S.C.A. § 1151 or 38 U.S.C.A. 
§ 1318.  

The letter provides sufficient notice of the denial of 
service connection for the cause of death, but contains no 
reference to the claims pursuant to the provisions of either 
§ 1151 or § 1318 benefits.  


The United States Court of Appeals for Veterans Claims (CAVC) 
and the United States Court of Appeals for the Federal 
Circuit (CAFC) have consistently distinguished between 
compensation awarded for a service-connected disability or 
death and compensation awarded pursuant to the provisions of 
§ 1151.  

It is well settled that an award pursuant to the provisions 
of § 1151 is not an award of service connection but requires 
that a disability be treated "as if" it were service-
connected to create entitlement in appropriate instances to 
disability or death compensation under chapter 11 and 
disability and DIC under chapter 13.  Mintz v. Brown, 6 Vet. 
App. 277 (1994); see also Alleman v. Principi, 16 Vet. App. 
253 (2002) (§ 1151 does not confer the status of service 
connection, but rather permits the disability to be treated 
as if it were service connected in certain limited 
circumstances); Kilpatrick v. Principi, 16 Vet. App. 1, 12 
(2002), aff'd, 327 F.3d 1375 (Fed. Cir. 2003) (Section 1151 
does not confer upon its beneficiaries the status of service 
connection but rather awards compensation as if the claimant 
were service connected).  

Compensation pursuant to 38 U.S.C.A. § 1151 and compensation 
paid pursuant to a grant of service connection for the cause 
of death are thus separate benefits.  Hence, the notice that 
was limited to the issue of service connection for the cause 
of death did not constitute adequate notice of the denial of 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

In the absence of notice of the action taken on the 
appellant's original claim pursuant to the provisions of 
§ 1151, such claim never became final and had remained in a 
pending status within the meaning of 38 C.F.R. § 3.160(c) 
since April 2000.  The proper effective date for an award 
based on that claim is therefore March 1, 2000, the first day 
of the month of the veteran's death.  



ORDER

Entitlement to an effective date for an award of DIC 
retroactive to March 1, 2000, is granted, subject to the 
criteria governing the payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



